Citation Nr: 0503540	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant is the widow of the veteran who is reported to have 
had service from October 1950 to April 1955.


FINDINGS OF FACT

1.  The record reflects that the veteran died in February 
2000, and that at the time of his death, the veteran was 
service connected for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling, and for a fractured fifth 
finger, rated as noncompensable.

2.  The death certificate lists cardiogenic shock as the 
immediate cause of death, underlying causes of death as left 
ventricle failure, chronic congestive heart failure, and 
terminal idioventricular rhythm-wide "ORS" complexes, and 
other significant conditions contributing to death as 
exacerbation of chronic obstructive pulmonary disease and 
PTSD.

3.  While one Department of Veterans Affairs (VA) medical 
opinion opines that service-connected PTSD did not cause or 
contribute to the veteran's death, other opinions opine that 
PTSD materially contributed to cause his death.

4.  The medical evidence is sufficient to establish that 
service-connected PTSD contributed materially to cause the 
veteran's death.


CONCLUSION OF LAW

The veteran's service-connected PTSD contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant, and remand for such 
notice and/or development would be an unnecessary waste of VA 
time and resources.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2004).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2004).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2004).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2004).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2004).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2004).

The record reflects that the veteran died in February 2000, 
and that at the time of his death, the veteran was service 
connected for PTSD, rated as 100 percent disabling, and for a 
fracture of the fifth finger, rated as noncompensable.

The record also reflects that the veteran's death certificate 
lists cardiogenic shock as the immediate cause of the 
veteran's death, underlying causes of death as left ventricle 
failure, chronic congestive heart failure, and terminal 
idioventricular rhythm-wide "ORS" complexes, and other 
significant conditions contributing to death as exacerbation 
of chronic obstructive pulmonary disease and PTSD.

The key issue in the case is whether the veteran's service 
connected PTSD was in any way responsible for his death.

As noted above, the death certificate states that other 
significant conditions contributing to the veteran's death 
were exacerbation of chronic obstructive pulmonary disease 
and PTSD.

In addition, one of the attending physician during the 
veteran's final hospitalization and the veteran's primary 
physician, Dr. B., opined in a June 2000 statement, that the 
veteran had been a long-term patient of Dr. B., and that 
based on the veteran's long history of PTSD that required 
multiple medications and years of therapy, it was consistent 
that his condition of PTSD contributed to and influenced his 
heart disease and heart deterioration.

VA physician Dr. P. initially opined in June 2000 that PTSD 
was not causally related to the immediate cause of the 
veteran's death.  

As a result of the above-noted evidence, the Board sought an 
opinion from another VA physician, Dr. M.  In his October 
2000 medical opinion, Dr. M. indicated that it was more 
likely than not that PTSD did not directly contribute to the 
veteran's death from cardiogenic shock, atherosclerotic heart 
disease, and congestive heart failure complicated by 
coexisting obstructive primary heart disease, and that it was 
more likely than not that electroconvulsive treatments that 
the veteran received in 1960 did not directly contribute to 
the veteran's death from cardiogenic shock, atherosclerotic 
heart disease, and congestive heart failure complicated by 
coexisting obstructive primary heart disease.  

Although Dr. P. had earlier opined in June 2000 opinion that 
PTSD was not causally related to the immediate cause of 
death, Dr. P. and Dr. B. signed a subsequent October 2000 
statement in which it was indicated that since PTSD was a 
stress-related condition and the veteran had suffered from 
hypertension that had a causal relationship to stress, Dr. P. 
wished to revise his earlier opinion of June 2000 and opine 
that left ventricular failure and congestive cardiac failure 
were known complications of hypertension.

A private physician, Dr. S., opined in April 2001, that the 
veteran's death was a direct cause from his underlying post-
traumatic stress syndrome.  Dr. S. further noted in a May 
2003 letter that the veteran's demise was related to 
cardiovascular complications which could be attributed to his 
heavy smoking history, and that underlying of and 
predisposing to the majority of this involved underlying 
mental health factors complicated by the excess of use of 
tobacco and the eventual decline of the factors as stated. 

At the appellant's personal hearing in May 2003, appellant 
testified that she believed that the veteran's cardiovascular 
problems were exacerbated by his service-connected PTSD.


II.  Background

The Board first notes that on review of the evidence, there 
is clearly one competent medical opinion that indicates that 
the veteran's service-connected PTSD did not contribute to 
the cause of the veteran's death.  The Board also recognizes 
that Dr. M. is apparently a cardiologist, and that he 
provides a rationale for his opinion.  

However, the Board also notes that the veteran's primary and 
long-time treating physician, Dr. B., clearly opined that 
based on the veteran's long history of PTSD that required 
multiple medications and years of therapy, it was consistent 
that his condition of PTSD contributed to and influenced his 
heart disease and heart deterioration.  In addition, both Dr. 
B. and Dr. P. have opined that left ventricular failure and 
congestive cardiac failure were known complications of 
hypertension and that the veteran suffered from hypertension 
that was related to his PTSD.

Moreover, while not providing a detailed rationale, Dr. S. 
stated in April 2001 that the death of the veteran was a 
direct cause from his underlying post-traumatic stress 
syndrome.  

Finally, the Board once again notes that the veteran's death 
certificate prepared by Dr. A. also lists PTSD as a 
significant condition that contributed to the veteran's 
death. 

Thus, as the Board does not find that the opinion of Dr. M. 
is so much more persuasive and probative than the opinions of 
Dr. A., Dr. B., Dr. P., and Dr. S. as to preponderate against 
the claim, the Board finds that the evidence is at least in 
equipoise, and that the grant of service connection for the 
cause of the veteran's death is therefore warranted.  


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


